Citation Nr: 1435414	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for chondromalacia patella with degenerative joint disease of the right knee.

2.  Entitlement to an increased rating in excess of 10 percent for a left knee condition.

3.  Entitlement to service connection for residuals of a low back injury.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left wrist injury with arthritis, including as secondary to a service-connected bilateral knee condition.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1991 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2011 letter, the RO advised the Veteran that he would be placed on the list of persons wanting a travel Board hearing; however, no hearing was scheduled.  The case was certified to the Board in June 2014.  Within 90 days after the appeal was certified to the Board, the Veteran requested a Travel Board hearing at the RO.  This case must be returned to the RO to schedule the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:
	
The RO shall schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



